Exhibit 99.1 FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES EARNINGS FOR THE FOURTH QUARTER AND YEAR January 29, 2016 – Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp (Nasdaq Global Market – NWFL) and its subsidiary Wayne Bank, announced earnings for the three months ended December 31, 2015 of $128,000.This represents a decrease from the $1,541,000 earned in the comparable period of 2014 due primarily to a $2,400,000 increase in the provision for loan losses.Earnings per share (fully diluted) were $.04 and $.42 for the three-month periods ended December 31, 2015 and 2014 respectively.Net interest income before the provision for loan losses increased $7,000 compared to the same period of last year, while other income decreased $111,000.A provision for loan losses of $2,820,000 was recorded in the current three-month period compared to $420,000 in the same period of last year in order to replenish the reserve for loan losses after recognizing $1,268,000 of net charge-offs during the 2015 period.Operating expenses decreased $323,000 due primarily to a $347,000 decrease in foreclosed real estate costs.For the year ended December 31, 2015, net income totaled $5,908,000, a decrease of $1,749,000 from the $7,657,000 earned in the prior year as a $2,900,000 increase in the provision for loan losses offset a $644,000 decrease in foreclosed real estate costs.Earnings per share on a fully diluted basis were $1.60 for 2015 compared to $2.10 in 2014.The return on average assets for the year was 0.80% with a return on average equity of 5.83% compared to 1.08% and 7.92%, respectively, in 2014. Total assets were $750.5 million as of December 31, 2015.Loans receivable totaled $559.9 million as of December 31, 2015, with total deposits of $550.9 million and stockholders’ equity of $101.0 million. Loans receivable increased $58.8 million from the prior year-end due primarily to a $28.6 million increase in commercial loans which includes a $21.3 million increase in municipal financing.Commercial real estate loans also increased $17.2 million during the year.Residential mortgage loans and construction loans increased $3.5 million after the sale of $4.3 million of fixed-rate residential mortgage loans for the purpose of interest rate risk management.Consumer loans increased $9.5 million in 2015 due primarily to a $9.2 million increase in indirect auto and marine financing.As of December 31, 2015, total non-performing loans were $7.1 million and represented 1.27% of total loans compared to $5.6 million, or 1.12% as of December 31, 2014.For the three months and year ended December 31, 2015, net charge-offs totaled $1,268,000 and $3,157,000, respectively, compared to $196,000 and $1,513,000, respectively, for the corresponding periods in 2014.Based on the level of charge-offs, the Company determined that it would be appropriate to provide $2,820,000 and $4,580,000 for potential future losses for the three and twelve month periods ended December 31, 2015, respectively, compared to $420,000 in the similar quarter of last year and $1,680,000 for the year of 2014.As of December 31, 2015, the allowance for loan losses totaled $7,298,000 and 1.30% of total loans compared to $5,875,000 and 1.17% of total loans at December 31, 2014. Net interest income (fully taxable equivalent) totaled $6,477,000 for the three months ended December 31, 2015, an increase of $78,000 compared to the same period in 2014.Net interest margin (fte) for the three months ended December 31, 2015 was 3.73% decreasing from 3.87% for the similar period in 2014.The decrease in net interest margin was principally due to loan production at historically low interest rate levels which resulted in a 13 basis point decrease in the yield earned on assets.The net interest margin was further impacted by a 1 basis point increase in the cost of interest-bearing liabilities. For the year, net interest income (fte) totaled $25,882,000, an increase of $64,000 compared to 2014.The net interest margin (fte) declined 15 basis points to 3.75% in 2015. Other income for the three months ended December 31, 2015 totaled $1,216,000 compared to $1,327,000 for the similar period in 2014.Although gains on the sale of loans and securities decreased $168,000, all other items of other income increased $57,000 in the aggregate.Other income for the year ended December 31, 2015 totaled $4,699,000 compared to $5,110,000 in 2014, a decrease of $411,000.Gains on the sale of loans and investment securities decreased $572,000 in the aggregate, while all other items of other income increased $161,000, net. Other expenses totaled $4,674,000 for the three months ended December 31, 2015, compared to $4,997,000 in the similar period of 2014.Foreclosed real estate costs decreased $347,000 from the 2014 level, while all other operating expenses increased $24,000, net.For the year ended December 31, 2015, other expenses totaled $17,100,000 compared to $17,727,000 for the similar period in 2014, a decrease of $627,000.Foreclosed real estate costs decreased $644,000 from the prior period, while all other expenses increased $17,000, net compared to 2014. Mr. Critelli commented, “Our earnings in 2015 were impacted by credit quality issues, resulting from the extended period of stress on our local economy, our customer base and real estate values.During the fourth quarter of 2015, we recognized significant losses on several commercial properties as current appraised values supporting sales or future projected sales were significantly lower than those received at the time of the loan origination.In spite of these challenges, we were able to accomplish many of our goals in 2015.Our cash dividend per share increased from $1.20 per share to $1.24 per share, which resulted in a dividend yield in excess of 4.00% annually based on our year-end closing stock price of $28.75.We had loan growth in excess of 10%.The ongoing low level of interest rates and the competitive lending environment also continued to place pressure on our net interest margin; however, our year-to-date margin and our capital levels were well above peer and our operating expenses remain well controlled.We will remain diligent in controlling and minimizing credit-related costs brought on us by our ailing economy.We believe that we are well positioned to take advantage of the opportunities available to us, and we look forward to serving our growing base of stockholders and customers, as the local economy in Northeast Pennsylvania recovers from the extended economic downturn.” Norwood Financial Corp., through its subsidiary Wayne Bank, operates fifteen offices in Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market under the symbol, “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, the ability to control costs and expenses, demand for real estate, government fiscal policies, cybersecurity and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent interest income and net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP interest income and net interest income using an assumed tax rate of 34%.We believe the presentation of interest income on a tax–equivalent basis ensures comparability of interest income arising from both taxable and tax-exempt sources and is consistent with industry practice. The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended December 31 Yearended December 31 Net interest income $ Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) December 31 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill Other intangible assets Deferred tax asset Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued:2015: 3,724,668 shares, 2014:3,718,018 shares Surplus Retained earnings Treasury stock, at cost: 2015: 23,311 shares, 2014: 40,576 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended December 31, Twelve Months Ended December 31, INTEREST INCOME Loans receivable, including fees $ Securities Other 1 4 16 7 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 38 15 85 77 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 99 Net realized gains on sales of securities Gains on sales of loans, net 61 82 Earnings and proceeds on life insurance policies Other 96 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income Professional fees FDIC Insurance assessment Foreclosed real estate owned Other Total other expenses INCOME (LOSS) BEFORE TAX ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME $ Basic earnings per share $ Diluted earnings per share $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basic earnings per share $ $ Diluted earnings per share $ $ For the Twelve Months Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basic earnings per share $ $ Diluted earnings per share $ $ As of December 31 Total assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust assets under management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) December 31 September 30 June 30 March 31 December 31 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank owned life insurance Bank premises and equipment, net Foreclosed real estate owned Goodwill and other intangibles Other assets TOTAL ASSETS $ . . LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) December 31 September 30 June 30 March 31 December 31 Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 1 3 8 4 4 Total interest income INTEREST EXPENSE Deposits Borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 99 Net realized gains on sales of securities 63 Gains on sales of loans, net 61 13 12 18 82 Earnings and proceeds on life insurance policies Other 90 96 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment, net Foreclosed real estate owned 47 FDIC insurance assessment 65 95 Other Total other expenses (LOSS) INCOME BEFORE TAX ) INCOME TAX (BENEFIT) EXPENSE ) NET INCOME $ Basic earnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity (annualized) % Return on average assets (annualized) % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % %
